COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:        TheraSource, LLC, Tyson Lin, and Christine L. Lin v.
                            Houston Occupational Therapy, PLLC

Appellate case number:      01-19-00877-CV

Trial court case number:    2019-30261

Trial court:                190th District Court of Harris County

      Appellee, Houston Occupational Therapy, PLLC, has filed an objection to this
Court’s memorandum order of referral to mediation. Appellee’s objection was filed within
10 days of the Court’s order, and it states a reasonable basis for the objection to mediation.
See TEX. CIV. PRAC. & REM. CODE § 154.022(b), (c). Accordingly, we withdraw our
December 6, 2019 Memorandum Order of Referral to Mediation.

        Appellants, TheraSource, LLC, Tyson Lin, and Christine L. Lin, have filed their
first motion to extend time in this accelerated appeal, seeking a 45-day extension. Appellee
filed a response in opposition, and appellants filed a reply. We grant in part appellants’
motion, and extend appellants’ briefing deadline to January 10, 2020.

       No further extensions will be granted absent extraordinary circumstances.

       It is so ORDERED.


Judge’s signature:    /s/ Evelyn V. Keyes
                      Acting individually          Acting for the Court


Date: __December 17, 2019___